         Case 4:18-cv-00188-RSB-CLR Document 16 Filed 01/04/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

 JUSTIN OLTMANNS,

         Plaintiff,
                                                       Civil Action No.:
 v.
                                                               4:18-cv-00188-RSB-JEG
 INTERNATIONAL LONGSHOREMEN’S
 ASSOCIATION LOCAL 1475 CLERKS
 AND CHECKERS UNION, INC., and
 GEORGIA STEVEDORE
 ASSOCIATION,

          Defendant.


                                       AMENDED COMPLAINT

         This is a civil action brought by Plaintiff Justin Oltmanns. This action is brought for the

breach of duty of fair representation by Defendant International Longshoreman’s Association

Local 1475 Clerks and Checkers Union, Inc. and the Georgia Stevedore Association, by failing

to grant Plaintiff proper seniority classification pursuant to Section 301of the LMRA (codified at

29 U.S.C. §185).

                                  I.      JURISDICTION AND VENUE

      1. This Court has subject matter jurisdiction over the federal claims asserted in this action

         under 28 U.S.C. §§1331, 1343(a)(4), 1367 and 29 U.S.C. §185.

      2. Venue is proper in this Court pursuant to 28 U.S.C. §1391 and 29 USCA § 412, as

         defendant conducts business in this District and as a substantial part of the events or

         omissions giving rise to the claims that occurred in this District.




                                                   1
   Case 4:18-cv-00188-RSB-CLR Document 16 Filed 01/04/19 Page 2 of 7




                                        II.       PARTIES

3. Plaintiff Justin Oltmanns (hereinafter “Mr. Oltmanns” or “Plaintiff”) is a resident of

   Savannah, Chatham County, GA. Plaintiff is employed as a worker and receives jobs

   based upon his seniority as established by the policies, past practices and procedures of

   Defendants and pursuant to hiring hall fees of Defendants.

4. Defendant International Longshoreman’s Association, Local 1475 Clerks and Checkers

   Union, Inc., (hereinafter “Local 1475” or “Union”) is a “labor organization” within the

   meaning of 29 U.S.C. § 402(i) and is a corporation located within the State of Georgia

   and may be served process by serving its registered agent James Buttimer, 24 Drayton

   St., #610, Savannah, GA 31401.

5. Defendant Georgia Stevedore Association, Inc. (hereinafter the “GSA”) is a corporation

   located within the State of Georgia and may be served process by serving its registered

   agent J. Wiley Ellis, 2 E. Bryan St., 10th Fl., Savannah, GA 31401.

                              III.   STATEMENT OF CLAIMS

6. Plaintiff Oltmanns has been an active member of Local 1475 since July 2007.

7. October 2007, Plaintiff signed up on the Extra List 4 to work as a Clerk and Checker with

   Local 1475, when work was available.

8. Plaintiff remained in good standing with Local 1475.

9. Plaintiff worked as a Deck and Dockmen; however, he received Clerk and Checker work

   through what is called the Z-4 Extra List.

10. At certain times the Deck and Dockmen work was interchangeable with Clerk and

   Checker work.




                                              2
  Case 4:18-cv-00188-RSB-CLR Document 16 Filed 01/04/19 Page 3 of 7




11. Plaintiff Oltmanns has served as a Deck and Dockmen and has gotten work from the

   Clerk and Checker list when work was available.

                 Defendants Acted in an Arbitrary, Discriminatory manner and
                with Bad Faith as it Related to Plaintiff’s Seniority Classification

12. There is no written guidance or formal procedure that dictates how crossover hours are

   apportioned for the purpose of seniority.

13. Past port practice has been that when a person makes their hours as a Deck and Dockmen

   those hours are transferrable to Clerk and Checkers in regard to seniority classification.

14. Historically, Clerks and Checkers accrued their hours by working as Deck and Dockmen,

   which is still the practice.

15. Mr. Oltmanns has not been afforded that right.

16. Seniority with the Local 1475 is based on the accumulation of at least 700 work hours for

   a specific contract year.

17. Mr. Oltmanns repeatedly met the requisite hours as a Deck and Dockmen that should also

   qualify for Clerk and Checker seniority.

18. In the contract year 2014-2015, Mr. Oltmanns made the required hours as a Deck and

   Dockmen, however, those hours were not allowed to count toward his seniority as a Clerk

   and Checker.

19. In contract year 2015-2016, Mr. Oltmanns accumulated 1100 plus hours as a Deck and

   Dockmen and again was refused seniority with the Clerk and Checkers, which was

   arbitrary, discriminatory and with bad faith.

20. Mr. Oltmanns has proper seniority as a Deck and Dockmen, but he has been denied

   seniority classification as a Clerk and Checker, which was arbitrary, discriminatory and

   with bad faith.

                                               3
   Case 4:18-cv-00188-RSB-CLR Document 16 Filed 01/04/19 Page 4 of 7




21. As a result of Local 1475 and GSA arbitrary, discriminatory and bad faith actions, Mr.

   Oltmanns’ proper seniority classification as a Clerk and Checker, he has been relegated to

   alternative lists, which have resulted in less work for Mr. Oltmanns which has resulted in

   significant economic loss.

22. Local 1475 and GSA have denied Mr. Oltmanns proper seniority classification even

   though the Memorandum of Understanding with Respect to Work of “ILA Deck and

   Dockmen (“MOU”), Section 8 states “All said ILA Deck and Dockmen shall work under

   the Clerk and Checker’s Agreement of Local 1475 with special conditions as set out

   therein;”

23. Section 8 of the MOU is the only reference out of the Local 1475’s and GSA’s governing

   documents that alludes to both Deck and Dockmen and Clerks and Checkers. (attached

   as Ex. A).

24. The aforementioned MOU is a governing agreement among the Defendants and is

   incorporated into the Master Contract.

25. The governing documents for both Deck and Dockmen and the Clerk and Checkers are

   silent on the cross over seniority, as well as any other GSA approved documents,

   including the Collective Bargaining Agreement.

26. Local 1475 and GSA have arbitrarily, discriminatorily and in bad faith have determined

   the disbursement of hours for seniority.

                        Breach of Duty of Care to Represent the Plaintiff

27. Mr. Oltmanns filed a grievance regarding the discrepancy in the seniority classifications.

28. Local 1475 and GSA owed a duty of care to Plaintiff in the grievance hearing.

29. On February 13, 2018, a grievance hearing was scheduled.



                                              4
   Case 4:18-cv-00188-RSB-CLR Document 16 Filed 01/04/19 Page 5 of 7




30. The Port Grievance Committee (“PGC”), which was made of representatives of the

   defendants, as well as Plaintiff attended the hearing.

31. At the hearing. Mr. Oltmanns was told by the PGC that the issue would be “tabled due to

   pending litigation.”

32. There was no pending litigation regarding this matter.

33. Since the hearing, there has been no further action taken on Plaintiff’s seniority

   grievance.

                                   IV. CAUSES OF ACTION

                COUNT ONE – BREACH OF DUTY OF FAIR REPRESENTATION

34. Plaintiff repeats, re-alleges and reiterates the foregoing allegations set forth in paragraphs

   1-33 as set forth herein.

35. This is a claim for declaratory and injunctive relief for violations by Defendants Local

   1475 and GSA for breach of duty of fair representation in violation of the National Labor

   Relations Act (“NLRA”).

36. Defendants Local 1475 and GSA have failed and refused to assert defenses on behalf of

   Plaintiff when Defendant Local 1475 knew that Plaintiff was and is entitled to proper

   seniority classification.

37. The acts and omissions of Defendant Local 1475 and GSA amount to breach of the duty

   of care in representing Plaintiff under the NLRA.

38. By denying Plaintiff proper seniority classification Defendants Local 1475 and GSA have

   caused Plaintiff to lose income.




                                              5
   Case 4:18-cv-00188-RSB-CLR Document 16 Filed 01/04/19 Page 6 of 7




                          COUNT TWO - ATTORNEY FEES

39. Plaintiff repeats, re-alleges and reiterates the foregoing allegations set forth in paragraphs

   1-38, as set forth herein and states:

40. Defendants have acted in an arbitrary, discriminatory manner, as well have acted in bad

   faith.

41. Plaintiff seeks an award of attorney’s fees in this action. Defendant has been

   unnecessarily contentious and has caused Plaintiff additional attorney’s fees. Plaintiff is

   therefore entitled to recover from Defendant the expenses of this litigation, including but

   not limited to reasonable attorney’s fees and costs.

                                 DEMAND FOR RELIEF

42. Wherefore, Plaintiff prays the process issue according to law and demands judgment

   against Defendant as follows:

       a. Declare Defendants Local 1475 and GSA have violated Section 301 of the

            LMRDA as set forth in Count I above;

       b. Grant a preliminary and permanent injunction with respect to each count requiring

            Defendants Local 1475 and GSA to grant Plaintiff proper seniority classification

            as a Clerk and Checker;

       c. Grant compensatory damages for lost wages;

       d. Grant all damages that may be awarded under Section 301;

       e. General compensatory damages including, but not limited to damages, plus

            interest;

       f. Special damages;




                                              6
      Case 4:18-cv-00188-RSB-CLR Document 16 Filed 01/04/19 Page 7 of 7




           g. Injunctive relief preventing and prohibiting Defendants from engaging in its

              present practices in violation of the laws cited herein;

           h. Reasonable attorneys’ fees, expenses and costs; and

           i. Such other and further and different relief as this court deems just and

              appropriate.

Respectfully submitted this 4th day of January 2019.


                                                             /S/ Nathanael E. Wright
                                                             Nathanael E. Wright, Esq.
                                                             State Bar No.: 141866
                                                             210 East 31st Street
                                                             Savannah, GA 31419
                                                             912-238-2881
                                                             912-231-1251 FAX
                                                             nwrightlawpc@gmail.com
                                                             ATTORNEY FOR PLAINTIFF

                                                             /S/ Gwendolyn Fortson-Waring
                                                             Gwendolyn Fortson Waring
                                                             State Bar No.: 270110
                                                             221 W. 31st Street
                                                             Savannah, GA 31401
                                                             (912) 477-5590
                                                             (912) 238-0207 FAX
                                                             gswaring@aol.com
                                                             ATTORNEY FOR PLAINTIFF




                                                7
